EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Schwartzman on 05/20/2022.

The application has been amended as follows: 
1. Claims 1, 25 and 34, 4th line at each claim, immediately after the word “secondary”, the word [acid] has been deleted and replaced with the word ---acids---
2. Claims 1, 25 and 34, 5th line at each claim, the word [excipient] has been deleted and replaced with the word ---excipients---
3. Claims 3 and 26, 2nd line at each claim, the word [acid] has been deleted and replaced with the word ---acids--- and the word [is] has been deleted and replaced with the word ---are---
4. Claims 6 and 27, 2nd line at each claim, immediately after the word “secondary” the word [acid] has been deleted and replaced with the word ---acids---
5. Claims 8 and 29, 2nd line at each claim, immediately after the word “more” the word [component] has been deleted and replaced with the word ---components---
6. Claim 32 has been cancelled without prejudice thereunto.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant has shown that, with enterically coated cores of valproic acid (VPA), the introduction of secondary acids (fumaric and/or succinic) into the core, extends (or retards) prolongation of the dissolution time of the VPA. The higher retardation in dissolution for the enteric coated tablets is an effect, on the coating polymer, by the secondary acid. These results appear unexpected.
One of skill in the art of pharmaceutical tablet formulations could not have predicted the decrease in dissolution achieved by the presence of the secondary acid in the enteric coated tablets of VPA. See the Declaration of Henri Hansson (dated 02/16/2022) under 37 C.F.R. 1.132, particularly at Table 1. (See also Figures 4 and 6 of the originally filed Specification, comparing core dissolution, of uncoated and coated tablets, in the presence of the secondary acid).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612